Exhibit 10.15

COWEN GROUP, INC.

2006 EQUITY AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made by and between Cowen Group, Inc., a
Delaware corporation (the “Company”), and [         ](the “Executive”), as of
January 16, 2007.

RECITALS

WHEREAS, the Company has adopted the Cowen Group, Inc. 2006 Equity and Incentive
Plan (the “Plan”) pursuant to which the Executive has been granted an award (the
“Award”); and

WHEREAS, the Award shall consist of a grant of restricted stock in accordance
with the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Executive has accepted the grant of the Award and hereby agrees to
the terms and conditions hereinafter stated; and

WHEREAS, the capitalized terms used herein but not defined in Section 2.2 of
this Agreement shall have the respective meanings given to them in the Plan;

NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:

ARTICLE I
GRANT OF RESTRICTED STOCK

Section 1.1 — Grant of Restricted Stock.

The Company has granted as of the date hereof (the “Grant Date”) [         
]shares of Stock pursuant to the terms and subject to the conditions and
restrictions of this Agreement (the “Restricted Stock”).

Section 1.2 — Restrictions and Restricted Period.

(a)           Restrictions.  Shares of the Restricted Stock granted hereunder
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of and shall be subject to a risk of forfeiture as described in Section
1.4 below until the lapse of the Restricted Period (as defined below) (the
“Restrictions”).

(b)           Restricted Period.  Subject to (i) accelerated vesting upon a
Change in Control as set forth in Section 7 of the Plan and (ii) the forfeiture
and other provisions set


--------------------------------------------------------------------------------


forth in Section 1.4 or provisions regarding accelerated vesting set forth in
the Plan, the Restrictions shall lapse and the shares of the Restricted Stock
shall become nonforfeitable and transferable (provided, that such transfer is in
accordance with Section 2.2 and otherwise in compliance with Federal and state
securities laws) with respect to (x) twenty-five percent (25%) of the shares of
Restricted Stock subject to this Agreement on each of the first and second
anniversaries of the Grant Date and (y) the remaining fifty percent (50%) of the
shares of Restricted Stock subject to this Agreement on the third anniversary of
the Grant Date (the “Restricted Period”).

Section 1.3 — Rights of a Stockholder.

  During the Restricted Period and for so long as the Restricted Stock is held
by or for the benefit of the Executive, the Executive shall have all the rights
of a stockholder of the Company with respect to the Restricted Stock, including,
but not limited to, the rights to vote and to receive ordinary dividends.  In
the event that the Committee approves an adjustment to the Restricted Stock
pursuant to Section 5(b) of the Plan, then in such event, any and all new,
substituted or additional securities to which the Executive is entitled by
reason of the Restricted Stock shall be immediately subject to the Restrictions
with the same force and effect as the Restricted Stock subject to such
Restrictions immediately before such event.

Section 1.4 — Cessation of Employment.

(a)           Forfeiture.  If the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated other than as a result
of death, Disability or Retirement, for any reason or no reason, then any
unvested shares of Restricted Stock shall be forfeited to the Company as of the
Termination Date and neither the Executive nor any of Executive’s successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such shares of the Restricted Stock.  In addition, if the
Executive’s employment or service with the Company and its Subsidiaries and
Affiliates is terminated for Cause, then any shares of Restricted Stock that
vested and which are still held by the Executive as of the Termination Date
shall be forfeited to the Company as of the Termination Date (and to the extent
any such shares are no longer held by the Executive as of the Termination Date,
Executive shall pay to the Company an amount equal to the Fair Market Value of
such shares on the date of disposition by the Executive).

(b)           Acceleration.  If the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated as a result of death
or Disability, all restrictions on the unvested Restricted Stock shall lapse and
the Restricted Stock shall immediately vest in full as of the Termination Date.

(c)           Continued Vesting.  In the event that the Executive’s employment
or service with the Company and its Subsidiaries and Affiliates is terminated as
a result of the Executive’s Retirement, then the shares of Restricted Stock
shall continue to vest in


--------------------------------------------------------------------------------


accordance with the schedule set forth in Section 1.2(b), provided, however,
that any unvested shares of Restricted Stock and any shares of Restricted Stock
that vested after the Termination Date shall be immediately forfeited in the
event that prior to the fourth anniversary of the Grant Date, the Executive (X)
violates any provision of this Agreement or (Y) directly or indirectly, in one
or a series of transactions, owns, manages, operates, controls, invests or
acquires an interest in, whether as a proprietor, partner, stockholder, member,
lender, director, officer, employee, joint venturer, investor, lessor, supplier,
customer, agent, representative or other participant, or otherwise engages or
participates in, whether as a proprietor, partner, stockholder, member, lender,
director, officer, employee, joint venturer, investor, lessor, supplier,
customer, agent, representative or other participant, any business which
competes, directly or indirectly, with any businesses of the Company, any
Subsidiary or Affiliate of the Company (as determined by the Company)
(“Competitive Business”), and to the extent any such shares that vested after
the Termination Date are no longer held by Executive as of the date of such
violation or commencement of competitive employment, the Executive shall pay to
the Company an amount equal to the Fair Market Value of such shares on the date
of disposition by the Executive. Notwithstanding the foregoing, ownership by
Executive as a passive investor of less than one percent (1%) of the stock of a
corporation that is traded on an established exchange shall not constitute a
violation of clause (Y) above.

Section 1.5 — Stock Certificates.

Stock granted herein may be evidenced in such manner as the Committee shall
determine.  If one or more certificates representing the Restricted Stock are
registered in the name of the Executive, then the Company may retain physical
possession of any such certificate until the Restricted Period has lapsed.

Section 1.6 — Taxes.

The Executive shall pay promptly upon request, at the time the Executive
recognizes taxable income in respect of the shares of the Restricted Stock, an
amount equal to the federal, state and/or local taxes the Company determines is
required to be withheld under applicable tax laws with respect to the shares of
the Restricted Stock.  In lieu of collecting payment from the Executive, the
Company may, in its discretion, distribute vested shares of Stock net of the
number of whole shares of Stock the Fair Market Value of which is equal to the
minimum amount of federal, state and local taxes required to be withheld under
applicable tax laws.


--------------------------------------------------------------------------------


 

ARTICLE II
MISCELLANEOUS

Section 2.1 — Certificate; Restrictive Legend.

The Executive agrees that any certificate issued for Restricted Stock prior to
the lapse of any outstanding restrictions relating thereto will be inscribed
with a restrictive legend, in substantially the following form:

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE COWEN GROUP, INC. 2006 EQUITY
AND INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, WILL BE NULL AND VOID AND WITHOUT EFFECT.”

Section 2.2 — Definitions.

(a)           “Cause” shall have the meaning set forth in the Executive’s
employment or other agreement with the Company, any Subsidiary or any Affiliate,
provided that if the Executive is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
Cause, then Cause shall mean, when the Company, in good faith and its sole
discretion, determines that any of the following occurs: (x) a breach by
Executive of any provisions of the Plan or this Agreement, including, but not
limited to, any of the restrictive covenants set forth in paragraphs (a), (c),
(d), (f) or (g) under Section 2.3 of this Agreement, or (y) (i) the Executive
has been convicted of any crime (whether or not related to his or her duties at
the Company or any Subsidiary or Affiliate of the Company); (ii) fraud,
dishonesty, gross negligence or substantial misconduct in Executive’s
performance of his or her duties and responsibilities; (iii) Executive’s
violation of or failure to comply with the internal policies of the Company or
any Subsidiary or Affiliate of the Company or the rules and regulations of any
regulatory or self-regulatory organization with jurisdiction over the Company or
any Subsidiary or Affiliate of the Company; or (iv) Executive’s failure to
perform the material duties of his or her position, including, by way of example
and not of limitation, the failure or refusal to follow instructions reasonably
given by Executive’s superiors in the course of employment.

(b)           “Disability” means that the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving


--------------------------------------------------------------------------------


income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company, any Subsidiary or
Affiliate of the Company.

(c)           “Retirement” or “Retire” shall mean any retirement in accordance
with the applicable policies of the Company, if any, as amended from time to
time, and after the retiree having attained the age of fifty-five (55) and
completing five years of continuous service with an entity for which the Stock
constitutes “service recipient stock” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”), and unless the Executive continuously has provided
such services since the Grant Date (such entities are collectively referred to
as the “409A Controlled Group”), but only including such service after December
31, 2003, provided that such retiree shall certify in writing to the Company
that he or she will permanently retire as of the Termination Date and will not
thereafter be employed by or otherwise engage in any Competitive Business.

(d)           “Termination Date” shall mean the date of termination of
employment or service, whether by death, Disability or otherwise.

Section 2.3 — Notice of Termination and Restrictive Covenants.

(a)           Notice of Termination.  The Executive shall not voluntarily
Retire, resign or otherwise terminate his or her employment relationship with
the Company or any of its Subsidiaries or Affiliates, for any reason or no
reason, without first giving the Company at least [Kim S. Fennebresque: one
hundred eighty (180)/Other executive officers: ninety (90)] days prior written
notice of the effective date of such Retirement, resignation or other
termination.   Such written notice shall be sent in accordance with Section 2.6
of this Agreement.  The Company retains the right to waive the notice
requirement in whole or in part or to place the Executive on paid leave for all
or part of this [Kim S. Fennebresque: one hundred eighty (180)/Other executive
officers: ninety (90)] day period.  In the alternative, at any time after the
Executive gives notice, the Company may, but shall not be obligated to, provide
the executive with work and (i) require the Executive to comply with such
conditions as it may specify in relation to transitioning the Executive’s duties
and responsibilities; (ii) assign the Executive other duties; or (iii) withdraw
any powers vested in, or duties assigned to the Executive.

(b)           Non-Solicitation.   Executive agrees that if the Executive
voluntarily terminates employment or if the Executive’s employment is
terminated, for any reason or no reason, the Executive shall not, for a period
of one hundred eighty (180) days after the Executive’s notice of termination,
without the Company’s prior written consent, directly or indirectly: (i) solicit
or induce, or cause others to solicit or induce, any director, officer or
employee of the Company, any Subsidiary or Affiliate of the Company to leave the
Company, such Subsidiary or Affiliate or in any way modify their relationship
with the Company, such Subsidiary or Affiliate; (ii) hire or cause others to
hire any director, officer or employee of the Company, any Subsidiary or
Affiliate of the Company; (iii)


--------------------------------------------------------------------------------


encourage or assist in the hiring process of any director, officer or employee
of the Company, any Subsidiary or Affiliate of the Company or in the
modification of any such person’s relationship with the Company, such Subsidiary
or Affiliate, or cause others to participate, encourage or assist in the hiring
process of any director, officer or employee of the Company, any Subsidiary or
Affiliate of the Company; (iv) interfere in any way with the rendering of
professional services to the Company, any Subsidiary or Affiliate of the Company
by any client, prospective client, consultant, independent contractor or vendor,
or their respective individual employees; or (v) solicit the trade or patronage
of any client or customer or any prospective client or customer of the Company
or any Subsidiary of the Company for purposes of engaging in any business
relationship with respect to any products, services, trade secrets or other
matters in which the Company or such Subsidiary of the Company is active.

(c)           Non-Disclosure of Confidential Information.  Executive shall not
at any time, whether during Executive’s employment or following the termination
of employment, for any reason whatsoever, directly or indirectly, disclose or
furnish to any entity, firm, corporation or person, except as otherwise required
by applicable law, any confidential or proprietary information of the Company,
any Subsidiary or Affiliate of the Company; provided, however, that in the event
disclosure is required by applicable law, the Executive shall provide the
Company, any Subsidiary or Affiliate of the Company, as applicable, with prompt
notice of such requirement prior to making any disclosure, so that the Company,
such Subsidiary or Affiliate of the Company, as applicable, may seek an
appropriate protective order.  “Confidential or propriety information” shall
mean information generally unknown to the public to which Executive gains access
by reason of Executive’s relationship with the Company, any Subsidiary or
Affiliate of the Company, and includes, but is not limited to, information
relating to all present or potential customers, business and marketing plans,
sales, trading and financial data and strategies, salaries and employment
benefits, and operational costs.

(d)           Non-Disparagement.  Executive shall not at any time, whether
during Executive’s employment or following the termination of employment, for
any reason whatsoever, and shall not cause or induce others to, defame or
disparage the Company, any Subsidiary or Affiliate of the Company, or the
directors or officers of the Company, any Subsidiary or Affiliate of the
Company.

(e)           Company Property.  All records, files, memoranda, reports,
customer information, client lists, documents and equipment relating to the
business of the Company, any Subsidiary or Affiliate of the Company which
Executive prepares, possesses or comes into contact with while Executive is an
employee of the Company, any Subsidiary or Affiliate of the Company shall remain
the sole property of the Company, such Subsidiary or Affiliate.  Executive
agrees that upon Executive’s termination of employment, for any reason or no
reason, Executive shall provide to the Company, any Subsidiary or Affiliate of
the Company, as applicable, all documents, papers, files or other material in
Executive’s possession and under Executive’s control that


--------------------------------------------------------------------------------


are connected with or derived from Executive’s services to the Company, any
Subsidiary or Affiliate of the Company.  Executive agrees that the Company, the
applicable Subsidiary or Affiliate of the Company owns all work product,
patents, copyrights and other material produced by Executive during Executive’s
employment with the Company, any Subsidiary or Affiliate of the Company.

(f)            Compliance with Company Policies.  Executive agrees to fully
comply with the applicable internal policies of the Company or any of its
Subsidiaries, as such policies may be amended from time to time, at any time,
during Executive’s employment by the Company or any of its Subsidiaries.

(g)           Cooperation.  Executive agrees to cooperate fully with the
Company, its Subsidiaries and Affiliates at any time, whether during Executive’s
employment or following the termination of employment, taking into account the
requirements of any subsequent employment by the Executive, on all matters
relating to Executive’s employment, which cooperation shall be provided without
additional consideration or compensation and shall include, without limitation,
being available to serve as a witness and be interviewed and making available
any books, records or other documents within Executive’s control, provided,
however, that Executive need not take any action hereunder that would constitute
a violation of law or an obligation to any third party or cause a waiver of
attorney-client privilege.  Without limiting the generality of the foregoing,
Executive shall cooperate in connection with any (i) past, present or future
suit, countersuit, action, arbitration, mediation, alternative dispute
resolution process, claim, counterclaim, demand, proceeding; (ii) inquiry,
proceeding or investigation by or before any governmental authority; or (iii)
arbitration or mediation tribunal, in each case involving the Company, its
Subsidiaries or Affiliates.  In connection with Executive’s providing such
cooperation, the Company, its Subsidiaries and Affiliates, as applicable, shall
reimburse the Executive for reasonable travel, lodging and other expenses
incurred by Executive, upon submission of documentation reasonably acceptable to
the Company, its Subsidiaries and Affiliates, as applicable.

(h)           Injunctive Relief.  In the event of a breach by Executive of
Executive’s obligations under this Agreement, the Company, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
Executive acknowledges that the Company shall suffer irreparable harm in the
event of a breach or prospective breach of paragraphs (a), (b), (c), (d), (e),
(f) or (g) of this Section 2.3 and that monetary damages would not be adequate
relief.  Accordingly, the Company shall be entitled to seek injunctive relief in
any federal or state court of competent jurisdiction located in New York County,
or in any state in which Executive resides.  Executive further agrees that the
Company and its Subsidiaries and Affiliates shall be entitled to recover all
costs and expenses (including attorneys’ fees) incurred in connection with the
enforcement of the Company’s rights hereunder.


--------------------------------------------------------------------------------


 

Section 2.4 — Offset.

In the event that the Executive voluntarily terminates employment or if the
Executive’s employment is terminated, for any reason or no reason, the Company
may offset, to the fullest extent permitted by law, any amounts of money or
shares of Stock due to the Company from the Executive, or advanced or loaned to
Executive by the Company, from any monies or shares of Stock owed to the
Executive or the Executive’s estate by the Company as a result of such
termination of employment.

Section 2.5 — Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby).  The Committee shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and the
Executive’s legal representative in respect of any questions arising under this
Agreement.

Section 2.6 — Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 1221 Avenue of the Americas, New York, NY 10020,
Attention: Head of Human Resources, and to the Executive at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other by like notice.

Section 2.7 — Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

Section 2.8 — Amendment.

This Agreement may not be amended or modified in any manner (including by
waiver) except by an instrument in writing signed by both parties hereto.  The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of such party of a provision of this Agreement.

Section 2.9 — No Right to Continued Employment.

Nothing in this Agreement shall be deemed to confer on the Executive any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates.


--------------------------------------------------------------------------------


 

Section 2.10 — Section 409A.

This Agreement is intended to comply with the requirements of Section 409A, and
shall be interpreted accordingly.  In the event that any provision of this
Agreement would cause this Agreement to become subject to Section 409A or cause
this Agreement to fail to comply with Section 409A, such provision may be deemed
null and void and the Company and the Executive agree to amend or restructure
this Agreement, to the extent necessary and appropriate to avoid adverse tax
consequences under Section 409A.

Section 2.11 — Entire Agreement.

The Plan is incorporated herein by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings,
agreements, correspondence and term sheets of or between the Company and the
Executive with respect to the subject matter hereof.  If there is a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan shall govern.

Section 2.12 — Arbitration.

(a)           Any and all disputes arising out of or relating to this Agreement
will be submitted to and resolved exclusively by a panel of three (3)
arbitrators from either the New York Stock Exchange or the National Association
of Securities Dealers, Inc.  The arbitration shall be held in the City of New
York.  In agreeing to arbitrate these disputes, Executive recognizes that
Executive is waiving Executive’s right to a trial in court and by a jury.  The
arbitration award shall be final and binding upon both parties, and judgment
upon the award may be entered in a court of competent jurisdiction.

(b)           The arbitrators shall not have authority to amend, alter, modify,
add to or subtract from the provisions hereof.  The award of the arbitrators, in
addition to granting the relief prescribed above and such other relief as the
arbitrators may deem proper, may contain provisions commanding or restraining
acts or conduct of the parties or their representatives and may further provide
for the arbitrators to retain jurisdiction over this Agreement and the
enforcement thereof.  If either party shall deliberately default in appearing
before the arbitrators, the arbitrators are empowered, nonetheless, to take the
proof of the party appearing and render an award thereon.

(c)           This Section 2.12 shall not be construed to limit the Company’s
right to obtain relief under paragraph 2.3(h) (relating to equitable remedies)
with respect to any matter or controversy subject to paragraph 2.3(h), and,
pending a final determination by the arbitrators with respect to any such matter
or controversy, the Company shall be entitled to obtain any such relief by
direct application to state, federal or other applicable court, without being
required to first arbitrate such matter or controversy.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Executive has hereunto set Executive’s
hand as of the date indicated above.

 

COWEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

Christopher A. White

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Signed:

 

 

 

 

Date

 

 

 


--------------------------------------------------------------------------------